NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                       APR 15 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 MICHAEL ROBERTS, a.k.a. Kedrin                    No. 14-55354
 Kizzee,
                                                   D.C. No. 2:13-cv-06595-GAF
               Petitioner - Appellant,

    v.                                             MEMORANDUM**

 RANDY L. TEWS, Warden,*

               Respondent - Appellee.

                      Appeal from the United States District Court
                         for the Central District of California
                       Gary A. Feess, District Judge, Presiding

                               Submitted April 7, 2015***

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

         Federal prisoner Michael Roberts appeals pro se from the district court’s


         *
            Pursuant to Federal Rule of Appellate Procedure 43(C)(2), Randy L.
Tews is substituted for his predecessor, R. Phillip Guttierez as Warden.
         **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.


         ***
             The panel unanimously concludes this case is suitable for decision
   without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Roberts’s
   request for oral argument is denied.
denial of his 28 U.S.C. § 2241 habeas corpus petition challenging the computation

of his custody credits. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Roberts contends that he is entitled to credit towards his federal sentence for

the time he served between February 22, 2000, and January 7, 2003. This court

reviews the district court’s denial of a habeas corpus petition de novo. See

Schleining v. Thomas, 642 F.3d 1242, 1246 (9th Cir. 2011). The district court

correctly found that Roberts was serving time on a state sentence during the

relevant time period, thereby precluding credit towards his federal sentence for the

same period. See 18 U.S.C. § 3585(b); United States v. Wilson, 503 U.S. 329, 337

(1992).

      AFFIRMED.




                                          2                                    14-55354